internal_revenue_service department of the treasury index numbers washington dc number release date person to contact telephone number refer reply to cc dom corp br4 plr-117947-99 date date distributing controlled target a busine sec_1 busine sec_2 a this letter responds to your date request for rulings on certain federal_income_tax consequences of a proposed transaction the information submitted in that letter and in later correspondence is summarized below summary of facts distributing is a domestic_corporation engaged in busine sec_1 and busine sec_2 financial information has been submitted indicating that busine sec_1 and busine sec_2 each has had gross_receipts and operating_expenses representing the active_conduct_of_a_trade_or_business for each of the past five years distributing wishes to expand busine sec_2 by acquiring unrelated target a domestic_corporation also engaged in busine sec_2 however the sole shareholder of target a refuses to allow the acquisition unless distributing’s busine sec_2 operations are conducted by a corporation unaffiliated with distributing proposed transaction to accommodate a’s wishes distributing has proposed the following transaction i distributing will transfer its busine sec_2 assets to newly formed domestic controlled in exchange for controlled stock and the assumption by controlled of liabilities associated with the busine sec_2 assets the contribution ii distributing will distribute the controlled stock to its shareholders pro_rata the distribution iii within one year following the distribution target will merge into controlled under applicable state law in a transaction intended to qualify as a reorganization under sec_368 of the internal_revenue_code the merger controlled will issue a percent of its stock to a in the merger representations the taxpayer has submitted the following representations concerning the proposed transaction a no part of the consideration distributed by distributing will be received by a shareholder as a creditor employee or in any capacity other than that of a shareholder of the corporation b the five years of financial information submitted on behalf of each of distributing’s businesses represents the present operations of these businesses and there have been no substantial operational changes to these businesses since the date of the last submitted financial statements c following the proposed transaction distributing and controlled each will continue the active_conduct of its business independently and with its separate employees except for sharing certain employee services for a limited period of time d the distribution will facilitate the merger the distribution is motivated in whole or substantial part by this corporate business_purpose e there is no plan or intention by the shareholders or security holders of distributing to sell exchange transfer by gift or otherwise dispose_of any of their stock in or securities of either distributing or controlled after the proposed transaction f there is no plan or intention by either distributing or controlled directly or through any subsidiary_corporation to purchase any of its outstanding_stock after the proposed transaction in connection with the merger controlled target and a will enter into an employment contract and shareholders’ agreement having customary terms that will allow controlled to repurchase a’s controlled stock on the termination of a’s employment neither a nor controlled has any plan or intention to terminate a’s employment with controlled after the merger g there is no plan or intention to liquidate either distributing or controlled to merge either corporation with any other corporation or to sell or otherwise dispose_of the assets of either corporation after the proposed transaction except in the ordinary course of business and the merger h the total adjusted_basis and fair_market_value of the assets transferred to controlled by distributing will each equal or exceed the liabilities assumed within the meaning of sec_357 by controlled i the liabilities of distributing assumed within the meaning of sec_357 by controlled will have been incurred in the ordinary course of business and are associated with the assets being transferred j the proposed transaction is not part of a plan or series of related transactions within the meaning of sec_355 pursuant to which one or more persons will acquire directly or indirectly stock possessing percent or more of the total combined voting power of all classes of distributing or controlled stock entitled to vote or percent or more of the total value of all shares of all classes of distributing or controlled stock k for purposes of sec_355 immediately after the distribution no person determined after applying sec_355 will hold stock possessing percent or more of the total combined voting power of all classes of distributing stock entitled to vote or percent or more of the total value of shares of all classes of distributing stock that was acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of the distribution l for purposes of sec_355 immediately after the distribution no person determined after applying sec_355 will hold stock possessing percent or more of the total combined voting power of all classes of controlled stock entitled to vote or percent or more of the total value of shares of all classes of controlled stock that was either i acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of the distribution or ii attributable to distributions on distributing stock that was acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of the distribution m distributing is not an s_corporation under sec_1361 and there is no plan or intention for distributing or controlled to make an s election under sec_1362 after the proposed transaction n the income_tax_liability for the taxable_year in which investment_credit_property including any building to which sec_47 applies is transferred will be adjusted pursuant to sec_50 or a or sec_47 as in effect before amendment by public law title 104_stat_1388 if applicable to reflect an early disposition of the property o no intercorporate debt will exist between distributing and controlled at the time of or after the distribution p no two parties to the proposed transaction are investment companies as defined in sec_368 and iv q payments made in connection with all continuing transactions between distributing and controlled will be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arm’s length rulings based solely on the facts submitted and representations made we rule as follows regarding the proposed transaction described above the contribution followed by the distribution will be a reorganization under sec_368 distributing and controlled each will be a_party_to_a_reorganization under sec_368 no gain_or_loss will be recognized by distributing on the contribution sec_361 and sec_357 no gain_or_loss will be recognized by controlled on the contribution sec_1032 the basis of each asset received by controlled will equal the basis of that asset in the hands of distributing immediately before its transfer sec_362 the holding_period of each asset received by controlled will include the period during which distributing held that asset sec_1223 no gain_or_loss will be recognized by and no amount will otherwise be included in the income of the distributing shareholders upon their receipt of controlled stock in the distribution sec_355 the aggregate basis of the distributing stock and the controlled stock in the hands of each distributing shareholder will equal the aggregate basis of the distributing stock held by that shareholder immediately before the distribution allocated between the distributing stock and the controlled stock in proportion to the fair_market_value of each in accordance with sec_1_358-2 sec_358 b and c the holding_period of the controlled stock received by each distributing shareholder in the distribution will include the holding_period of the distributing stock on which the distribution is made provided the distributing stock is held as a capital_asset on the date of the distribution sec_1223 no gain_or_loss will be recognized by distributing on the distribution sec_361 as provided in sec_312 proper allocation of earnings_and_profits among distributing and controlled will be made under sec_1_312-10 of the income_tax regulations caveats no opinion is expressed about the tax treatment of the proposed transaction under other provisions of the code or regulations or the tax treatment of any conditions existing at the time of or effects resulting from the proposed transaction that are not specifically covered by the above rulings in particular no opinion is expressed concerning whether the merger will qualify as a reorganization procedural statements this ruling letter is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent each taxpayer affected by the proposed transaction should attach a copy of this ruling letter to its his or her federal tax_return for the taxable_year in which the proposed transaction is completed under a power_of_attorney on file in this office a copy of this letter is being sent to the taxpayer sincerely assistant chief_counsel corporate by wayne t murray senior technician reviewer branch
